         Case 1:16-cv-00745-PLF Document 113 Filed 06/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
 NATIONAL VETERANS LEGAL                         )
 SERVICES PROGRAM, et al.,                       )
                                                 )
               Plaintiffs,                       )
                                                 )
                                                          Civil Action No. 16-0745 (PLF)
        v.                                       )
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
               Defendant.                        )
                                                 )

                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of Court will please enter the appearance of Assistant United States Attorney

Robert A. Caplen as counsel for Defendant in the above-captioned case substituting for Assistant

United States Attorney W. Mark Nebeker, whose appearance should be withdrawn.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS, D.C. Bar #415793
                                            Acting United States Attorney

                                            BRIAN P. HUDAK
                                            Acting Chief, Civil Division

                                            /s/ Robert A. Caplen
                                            Robert A. Caplen, D.C. Bar #501480
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2523
                                            robert.caplen@usdoj.gov

                                            Counsel for Defendant
